Citation Nr: 1713091	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  06-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 60 percent for chronic obstructive pulmonary disease (COPD) and bronchiectasis prior to November 6, 2005, from December 29, 2005, through March 7, 2007, and from April 4, 2011, through September 2, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

In September 2015, the Agency of Original Jurisdiction (AOJ) partially granted increased ratings for the Veteran's COPD and bronchiectasis.  As 100 percent ratings were assigned from November 6, 2005, through December 28, 2005, from March 8, 2007, through April 3, 2011, and from September 3, 2015, and as 100 percent is the maximum rating available for this disability, the issue of entitlement to a higher rating for these periods is moot.  Because the maximum ratings have not been assigned throughout the entire period on appeal, however, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's COPD and bronchiectasis were manifested primarily by severe shortness of breath, and pulmonary function tests (PFTs) reflected results for rating purposes of, at worst: FEV-1 of 41 percent; FEV-1/FVC ratio 51 percent; and DLCO (SB) of 59 percent.

2.  The Veteran was prescribed outpatient oxygen therapy from November 6, 2005, to December 27, 2005, and from March 8, 2007, to April 25, 2012, and pulmonary hypertension was first noted on September 6, 2015.  Cor pulmonale, right ventricular hypertrophy, respiratory failure, maximum exercise capacity less than 15 ml/kg/min oxygen consumption, and incapacitating episodes of at least six weeks per year were not indicated any point during the pendency of the appeal.

3.  The probative, competent evidence reflects that the Veteran was able to work prior to October 31, 2006, and that his COPD and bronchiectasis did not preclude him from securing or following a substantially gainful occupation.

4.  The probative, competent evidence demonstrates that, from October 31, 2006, the Veteran's service-connected COPD and bronchiectasis preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating have been met from April 5, 2011, through April 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.96, 4.97, Diagnostic Codes 6601, 6604 (2016).

2.  The criteria for a disability rating in excess of 60 percent prior to November 6, 2005; from December 29, 2005, through March 7, 2007; and from April 26, 2012, through September 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.96, 4.97, Diagnostic Codes 6601, 6604.

3.  The criteria for a TDIU prior to October 31, 2016, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

4.  The criteria for a TDIU from October 31, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

38 C.F.R. §§ 4.96 and 4.97 provide guidance for rating respiratory conditions.  The Veteran's COPD and bronchiectasis are currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 for COPD.  While bronchiectasis alone is typically rated under Diagnostic Code 6601, 38 C.F.R. § 4.96(a) provides that ratings under Diagnostic Codes 6601 and 6604 may not be combined with each other and, as such, a single rating should be assigned under the Diagnostic Code which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Accordingly, the Board will consider whether a rating under Diagnostic Code 6601 or 6604 is more appropriate.

Under Diagnostic Code 6601, a 60 percent rating is warranted with incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent rating is warranted with incapacitating episodes of at least six weeks total duration per year.  A note defines an incapacitating episode as one that requires bedrest and treatment by a physician.  

The criteria under Diagnostic Code 6604 are based primarily on PFTs.  A 60 percent rating is warranted for an FEV-1 of 40- to 55-percent predicted, or; an 
FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent of predicted value, or; an FEV-1/FVC less than 40 percent, or; a DLCO (SB) less than 40-percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or; when outpatient oxygen therapy is required.  

The Rating Schedule contains special provisions for the application of Diagnostic Code 6604.  PFTs are required to evaluate COPD, except when certain circumstances are demonstrated, including when pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy is diagnosed, or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results should be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  In other words, whichever results are better should be used.  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96(d)(6).  

The Veteran's COPD and bronchiectasis are currently rated as 60 percent disabling prior to November 6, 2005, 100 percent disabling from November 6, 2005 through December 28, 2005, 60 percent disabling from December 29, 2005, through March 7, 2007, 100 percent disabling from March 8, 2007, through April 3, 2011, 60 percent disabling from April 4, 2011, through September 2, 2015, and 100 percent disabling from September 3, 2015.  With the exception of the period from September 3, 2015, to the present, the 100 percent disability ratings are based on the use of outpatient oxygen therapy; from September 3, 2015, the 100 percent rating is based on the diagnosis of mild pulmonary hypertension.  

The Veteran first underwent VA examination in connection with his service-connection claim in March 2004.  He reported wheezing on a daily basis with the use of several medications, including steroid inhalers.  The examiner indicated that the Veteran experienced dyspnea if he walked at a fairly rapid pace for about 50 feet.  PFTs conducted the same month as the examination and reviewed by the examiner revealed severe ventilatory impairment by severe reduction in FEV-1 with a moderate restrictive component.  PFT results were as follows:  an FVC of 54 percent of predicted pre-bronchodilator and 60 percent of predicted post-bronchodilator; an FEV-1 of 38 percent of predicted pre-bronchodilator and 41 percent of predicted post-bronchodilator; and an FEV-1/FVC ratio of 51 percent.  DLCO (SB) and maximum exercise capacity were not tested.  There was no indication of pulmonary hypertension, cor pulmonale, pulmonary hypertension, or of the use of outpatient oxygen therapy.  No incapacitating episodes were reported.

PFTs conducted at Good Samaritan Hospital in May 2007 revealed the following results:  an FVC of 69 percent of predicted pre-bronchodilator and 59 predicted post-bronchodilator; an FEV-1 of 46 percent of predicted pre-bronchodilator and 40 percent of predicted post-bronchodilator; and an FEV-1/FVC ratio of 51 percent.  No DLCO (SB) results were indicated.

The Veteran next underwent VA examination in February 2010.  While PFTs were not conducted, the examiner noted that the Veteran was treated with oxygen and the intermittent use of an inhaled bronchodilator with fair response to treatment.  The Veteran had a positive history of dyspnea on exertion.  There were no signs of significant weight loss or malnutrition.  The Veteran's symptoms included shortness of breath, coughing, and wheezing.  There were no indications of cor pulmonale or pulmonary hypertension.

PFTs were next conducted in March 2010 by a private physician, Dr. J.K.  Results were as follows:  an FVC of 67 percent of predicted and an FEV-1 of 49 percent of predicted.  The FEV-1/FVC ratio was not calculated, but appears to have been 55 percent.  DLCO (SB) was not tested.  There was no indication of whether testing was conducted with or without a bronchodilator, but there is only one set of results.  Dr. J.K. noted that these results indicated a moderate-to-severe obstruction, but were the product of variable efforts and were unreproducible.  Dr. J.K. reported that the Veteran used oxygen at home at night, but not during the day.  A chest examination revealed no rales, wheezes, or bronchiectasis sounds.

In February 2011, the Veteran was hospitalized for two days for an exacerbation of his COPD.  His symptoms at the time were noted to include dyspnea, cough, chills, wheezes, leukocytosis, and possible basilar consolidation.  He was treated with oxygen.

The Veteran next underwent VA examination in January 2014.  At the time, the examiner noted that the Veteran's respiratory conditions required the use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication daily, as well as antibiotics about four times per year.  The examiner reviewed PFTs conducted in February 2013, and results were as follows: an FVC of 71 percent of predicted pre-bronchodilator and 81 percent of predicted post-bronchodilator; 
An FEV-1 of 42 percent of predicted pre-bronchodilator and 50 percent of predicted post-bronchodilator; an FEV-1/FVC ratio of 65 percent pre-bronchodilator and 67 percent post-bronchodilator; and a DLCO (SB) of 59 percent pre-bronchodilator.  The examiner opined that the FEV-1 results most accurately reflected the Veteran's level of disability.  The examiner further noted that there was no evidence of bronchiectasis. 

A VA opinion was obtained in January 2015 in connection with the Veteran's service-connection claim, but the examiner did not elaborate on the current state of the Veteran's disability.  The Veteran next underwent VA examination in March 2015, via telephone interview.  The examiner noted that the Veteran's respiratory condition required intermittent courses or bursts of systemic corticosteroids, including two in the past 12 months.  His condition also required the daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication as well as the intermittent use of an albuterol rescue inhaler.  The Veteran did not take oral bronchodilators and was not prescribed outpatient oxygen.  The examiner reported that the Veteran had been prescribed antibiotics for 10 days in February 2015, as well as two other times in the past twelve months.  The Veteran reported getting shortness of breath easily with any physical exertion, including walking as little as half a block, and that he needed frequent rest.  The examiner referred to the February 2013 PFTs described above, and indicated that they accurately reflected the Veteran's current pulmonary function.  The examiner also opined that the 
FEV-1 results most accurately reflected the Veteran's level of disability.  The examiner opined that the Veteran would not be able to do any type of physical work. 

Another opinion was obtained in September 2015, and the examiner reviewed PFTs conducted that month.  A bronchodilator was not administered, and results were as follows: an FVC of 65 percent of predicted; an FEV-1 of 44 percent of predicted; 
an FEV-1/FVC of 67 percent; and a DLCO (SB) of 68 percent of predicted.  The examiner noted that the Veteran did not appear to be on home oxygen, and that the FEV-1 results were the most accurate reflection of the Veteran's capacity throughout the entire period on appeal.  

A review of the Veteran's treatment records throughout the period on appeal reflect frequent complaints of shortness of breath and resultant fatigue and limitation of activity.  The Veteran further described a lack of focus when having trouble breathing.  The records also indicate that the Veteran was, at times, prescribed home oxygen therapy.  He was first prescribed at-home oxygen on a short-term basis on November 4, 2005, and the prescription was discontinued on December 27, 2005.  In that regard, a December 30, 2005, record indicates that the Veteran did not qualify for in-home oxygen.  Home oxygen therapy was next prescribed on March 8, 2007, following an exacerbation of his symptoms, and was not officially discontinued until April 25, 2012, although the Veteran reported that he did not use it for at least a year prior to that.  The record does not reflect that he has been prescribed oxygen at any time since April 2012. 

Properly applying the provisions of 38 C.F.R. §§ 4.96 and 4.97 regarding the appropriate test results to use in applying the rating criteria, the Board finds the evidence throughout the period on appeal reflects: an FEV-1 of, at worst, 41 percent; an FEV-1/FVC of, at worst, 51 percent; and a DLCO (SB) of, at worst, 59 percent.  While DLCO (SB) was not always tested, the September 2015 VA examiner opined that the FEV-1 results were the most accurate reflection of the Veteran's level of disability throughout the period on appeal.  As these results were not less than 41 percent for rating purposes, they do not indicate that a rating in excess of 60 percent is warranted at any point during the period on appeal.  Furthermore, results from tests other than FEV-1 do not indicate that the level of evaluation would differ if they were used for rating purposes.  

Accordingly, the question becomes whether the evidence demonstrates that, at any relevant time, the Veteran's COPD and bronchiectasis manifested in any of the other factors which could warrant a 100 percent disability rating, namely: pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, acute respiratory failure, the requirement for outpatient oxygen therapy, or incapacitating episodes of at least six weeks total duration per year.  

Upon review, the Board finds that the ratings currently assigned are appropriate, with the exception of the period from April 5, 2011, through April 25, 2012.  In that regard, while the Veteran reported in April 2012 that he did not use the at-home oxygen he was prescribed, the prescription was not actually discontinued until April 25, 2012.  As the Veteran's actual compliance with the prescribed treatment is not relevant for rating purposes, the Board finds that a 100 percent disability rating is warranted from April 5, 2011, through April 25, 2012.  The Board cannot find, however, that an increased disability rating is warranted at any other time during the period on appeal.  The evidence does not demonstrate any indication of cor pulmonale, right ventricular hypertrophy, a maximum exercise capacity of less than 15/ml/kg/min oxygen consumption, or acute respiratory failure.  Outpatient oxygen therapy was not prescribed nor pulmonary hypertension present at any other time except during the periods for which the Veteran has been assigned a total disability rating.  

Additionally, while it appears that COPD is the Veteran's predominant disability as contemplated by 38 C.F.R. § 4.96(a), the evidence does not demonstrate incapacitating episodes as defined by VA of at least six weeks total duration per year as required by Diagnostic Code 6601 for a 100 percent rating for bronchiectasis.  While the Veteran reported staying in bed some days due to his symptoms, the evidence does not indicate that he was on bedrest under the care of a doctor for six weeks or more.  

Furthermore, the Board does not find that elevation to the next higher evaluation based on the severity of the overall disability is warranted; COPD is the primary disability and major cause of the Veteran's symptoms, and bronchiectasis was not present at all times during the period on appeal.  See 38 C.F.R. § 4.96(a).

In reaching its conclusions, the Board notes the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), in which the United States Court of Appeals for Veterans Claims (Court) held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  To the extent that the rating criteria listed under Diagnostic Codes 6601 and 6604 fail to contemplate the effects of medication (other than oxygen) on the Veteran's COPD and bronchiectasis, the Board has considered the severity of the Veteran's symptoms without medication, as appropriate.  To the extent that medication effects the PFT results used for rating purposes, 38 C.F.R. § 4.96 specifically describes the circumstances under which pre- or post-bronchodilator results should be used; as such, the rating criteria do contemplate the effect of bronchodilators administered in conjunction with PFTs.

The Board has also considered whether the Veteran's COPD and bronchiectasis have presented exceptional or unusual disability pictures at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria put forth in 38 C.F.R. §§  4.96 and 4.97 contemplate the symptoms of the Veteran's COPD and bronchiectasis.  The Board finds, with respect to both disabilities, that the Veteran has not demonstrated symptomatology that falls outside the scope of the applicable criteria.  To the extent that the Board finds that this disability has interfered with the Veteran's employability, a TDIU has been granted herein.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As the Veteran does not have any other service-connected disabilities, consideration under Johnson is moot.

B. TDIU

The Veteran asserts that his service-connected COPD and bronchiectasis prevent him from working and that he should be awarded a TDIU for the periods during which he has not been assigned a 100 disability rating.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

As an initial matter, the Board finds that the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met during the appeal period.  The Veteran has a single service-connected disability rated at least 60 percent disabling.  38 C.F.R. §§ 4.16(a).  In that regard, the Board notes that a TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is that a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014).  Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, a 100 percent disability rating is assigned for the Veteran's service-connected COPD and bronchiectasis for part of the period on appeal, and service connection is not in effect for any other disability.  Thus, to the extent that the Board grants a TDIU, additional compensation cannot be paid for the periods in which the Veteran is already in receipt of a schedular 100 percent disability rating.

Furthermore, while the Veteran did not file a claim for a TDIU until March 2015, the Court has held that a TDIU claim is part and parcel of any rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, as the Veteran has asserted that his COPD and bronchiectasis have rendered him unemployable throughout the period on appeal, the Board will consider the Veteran's entitlement to a TDIU throughout that period.  

The question remaining is whether the Veteran has been rendered unable to secure and follow a substantially gainful occupation due to his service-connected disability.  In that regard, the Board notes that the Veteran has been considered disabled by the Social Security Administration (SSA) since October 31, 2006, in large part as a result of his service-connected disability.  While this decision is not dispositive or binding on the Board, it is probative as it involved a thorough review of the Veteran's employment history and functional capacity.

The record reflects that the Veteran's primary career was as a salesman in the automotive industry, but that he had to stop in 1995 due to his declining health.  After that, he took a job conducting surveys and analysis of public transportation on a contract basis, and was eventually promoted to a supervisor position in 2001.  The Veteran has reported that as a supervisor he primarily worked out of his home training other employees, or drove employees to various job sites.  He reported to SSA in June 2007 that this work was part-time and lasted for an average of five months per year, and that he drew unemployment for the other part of the year.  He further reported that he had stopped working on October 31, 2006, because his health had declined due to his inability to breathe.  He stated that he could not even sustain sitting in a car for extended periods without air blowing into his face to help him get enough oxygen.  

In April 2007, the Veteran's significant other completed a Function Report regarding the Veteran's functional impairment.  She reported that the Veteran was capable of doing chores and helping around the house, but would take a long time in doing so because he ran out of breath and had to rest a lot.  She stated that the Veteran would run out of breath even walking from the car to the front door, and that he was always very tired and short of breath.  

When the Veteran underwent medical assessment in connection with his SSA claim in June 2007, the examiner opined that the Veteran would be able to stand and walk for two to four hours and to sit for less than six hours during a work day, limited by his COPD and non-service-connected back pain.  His COPD also resulted in environmental limitations, including extremes of heat or cold, wetness or humidity, and certain fume exposures.  The examiner noted that the Veteran was short of breath on transferring from his chair to an examination table, when stooping over to remove his shoes, and when walking even small distances, and that there was no evidence of poor efforts.  

Treatment records, examinations reports, and lay evidence are consistent throughout the period on appeal in indicating that the Veteran's COPD and bronchiectasis significantly limited the Veteran's daily activities, due primarily to severe shortness of breath.  The Veteran reported needed frequent rests when walking even short distances, and difficulty breathing even with sitting.

While the record indicates that the Veteran may have worked sporadically after October 31, 2006, the evidence reflects that this work was part-time in nature and that the Veteran worked only to the limited extent that his service-connected disability allowed.  For example, a May 2015 form completed by the Veteran's former employer indicates that while the Veteran did some work for the company in 2014, he made only $2,458.13 throughout the entire year.  

This level of employment can be described as marginal at best.  See 38 C.F.R. § 4.16(a).  The work described by the Veteran was also unusually accommodating to his level of his disability in that he could work from home or his car much of the time, but became too challenging due to his disability.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds entitlement to a TDIU is warranted from October 31, 2006.  The Board cannot find, however, that a TDIU is warranted prior to that date.  In that regard, the Board notes that the Veteran reported to SSA that he was working regularly until then, and SSA found that the Veteran was gainfully employed prior to that date.  While, as noted above, the findings of SSA are in no way binding on the Board, they are highly probative and the best evidence of record as to the Veteran's ability to work prior to October 31, 2006.  Accordingly, entitlement to a TDIU prior to October 31, 2006, is denied, and entitlement to a TDIU on and after that date is granted.  

II.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The Veteran's increased ratings claim stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify with respect to the TDIU claim was satisfied in an October 2015 letter.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, SSA records, private medical records, and lay evidence are associated with the record.  The Veteran underwent VA examinations, and the VA examiners reviewed the medical evidence and lay statements and performed physical examinations when appropriate.  Taken together, the examination reports and other evidence of record provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

To the extent that new evidence has been added to the claims file since the last adjudication by the AOJ, the Veteran's representative waived initial AOJ review in a September 2016 statement. 

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore a decision may be rendered without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  

ORDER

Entitlement to a disability rating of 100 percent for COPD and bronchiectasis from April 5, 2011, through April 25, 2012, is granted.

Entitlement to a disability rating in excess of 60 percent for COPD prior to November 6, 2005, from December 29, 2005, through March 7, 2007, and from April 26, 2012, through September 2, 2015, is denied.  

Entitlement to a TDIU prior to October 31, 2006, is denied.

Entitlement to a TDIU from October 31, 2006, is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


